PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/053,336
Filing Date: 2 Aug 2018
Appellant(s): Gerrans et al.



__________________
David Aldrich
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 30, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 30, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3, 18, 20, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2010/0199448 by Vazales in view of U.S. 2006/0272682 by Langford in view of U.S. 2018/0249903 by Strombergsson.
With regard to claim 1, Vazales teaches a method of inspecting and cleaning a lumen (item 100 in Figures 3A and 3B) of a medical device (Par. 0102-0120).  Vazales teaches inserting an elongated body of a borescope into the lumen, wherein the borescope comprises a cleaning member (item 126 in Figures 2A, 3A, 3B, 3D, and 3E) and a camera (corresponds to applicant’s image sensor) at a distal end of the borescope (Par. 0102-0120).  Note that when the examiner refers to Vazales’s borescope, the examiner is referring to the elongated tool comprising the cleaning member (item 126 in Figures 2A, 3A, 3B, 3D, and 3E) and the camera; the examiner is not simply referring to only the “borescope” mentioned in Par. [0115] of Vazales, the “borescope” of Par. [0115] of Vazales being a component of what the examiner refers to as Vazales’s borescope.  Websters dictionary defines “integral” as “essential to completeness: constituent”, and in the method of Vazales, the camera is considered by integral with the cleaning-member-comprising borescope because the camera is 
Vazales does not explicitly teach using the camera to determine if a wall of the lumen has been damaged.  
Langford teaches looking for damage to a medical device when performing an inspection of the medical device (Par. 0087).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Vazales such that, while using the camera to inspect the wall of the lumen for contaminants, the lumen wall is also inspected for damage.  Langford teaches looking for damage to a medical device when performing an inspection of the medical device, and the motivation for performing the modification would be identify if the medical device has been undesirably damaged.  
The combination of Vazales in view of Langford does not teach that the borescope comprises an ultraviolet light source.  
Strombergsson teaches a method of cleaning a lumen of a medical device (Abstract; Par. 0045-0070).  Strombergsson teaches inserting an elongated cleaning device into the lumen such that the lumen interior can be cleaned, and Strombergsson teaches having a cleaning tool of the cleaning device be a UV light source at the distal end of the cleaning tool, wherein the UV light source can advantageously disinfect lumen wall surfaces (Par. 0070).

The combination of Vazales in view of Langford in view of Strombergsson does not specify that the UV disinfection results in sterilization – that is, the complete removal of living microorganisms.  However, since the combination of Vazales in view of Langford in view of Strombergsson uses the UV light source for disinfection of the treated medical device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Vazales in view of Langford in view of Strombergsson such that the UV disinfection of Vazales in view of Langford in view of Strombergsson is used to sterilize a lumen of the medical device because sterilization would ensure that the medical device’s lumen is not contaminated with living microorganisms.  
With regard to claim 3, the combination of Vazales in view of Langford in view of Strombergsson, as developed thus far, does not teach that the distal end of the elongated body comprises a fluid delivery device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Vazales in view of Langford in view of Strombergsson developed in the rejection of claim 1 such that the distal end of the borescope (that is, the borescope comprising the camera and cleaning member 126 of Vazales) comprises a plurality of discharge apertures configured to discharge fluid decontaminant onto inner lumen surfaces during cleaning.  Strombergsson teaches that a distal end of an elongated cleaning device can comprise a plurality of different cleaning implements that aid in cleaning the inside the interior of an medical device’s lumen, and the motivation for performing the modification was provided by Strombergsson, who teaches that the distal end of a an elongated lumen-cleaning device can advantageously comprise a plurality of discharge apertures that aid in cleaning by discharging fluid decontaminant to inner lumen surfaces.  
With regard to claim 18, the combination of Vazales in view of Langford in view of Strombergsson does not teach that, after contaminants are detected by the camera, the borescope and its camera are withdrawn from the lumen, a brush is subsequently inserted to clean the lumen, the brush is withdrawn, the borescope and its camera are 
With regard to claim 20, the combination of Vazales in view of Langford in view of Strombergsson teaches that camera images can be stored in memory to advantageously allow for remote supervision (Par. 0120 of Vazales), but the combination of Vazales in view of Langford in view of Strombergsson does not explicitly teach storing an image of the wall of the lumen.  However, in the method of Vazales in view of Langford in view of Strombergsson, the inspection is performed to find contaminants on the wall of the lumen (Par. 0115 of Vazales), and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Vazales in view of Langford in view of 
With regard to claim 23, the combination of Vazales in view of Langford in view of Strombergsson teaches having the camera be a CCD camera (reads on CCD sensor; Par. 0115 of Vazales).  
With regard to claim 24, the combination of Vazales in view of Langford in view of Strombergsson teaches that camera images can be uploaded onto a network for remote storage and supervision (Par. 0120 of Vazales), but the combination of Vazales in view of Langford in view of Strombergsson does not teach that a lumen wall image is uploaded to the network.  However, in the method of Vazales in view of Langford in view of Strombergsson, the inspection is performed to find contaminants on the wall of the lumen (Par. 0115 of Vazales), and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Vazales in view of Langford in view of Strombergsson such that lumen wall images are uploaded to the network, thus advantageously allowing remote supervision of the lumen wall cleaning.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2010/0199448 by Vazales in view of U.S. 2006/0272682 by Langford in view of U.S. 2018/0249903 by Strombergsson as applied to claim 1 above, and further in view of U.S. 2007/0049800 by Boulais.

Boulais teaches repairing a medical device when it’s damaged (Par. 0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Vazales in view of Langford in view of Strombergsson such that the medical device is sent for repair if inspection of the lumen with the camera finds damage.  Boulais teaches repairing a medical device when it’s damaged, and the motivation for performing the modification would be repair the damaged medical device.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2010/0199448 by Vazales in view of U.S. 2006/0272682 by Langford in view of U.S. 2018/0249903 by Strombergsson as applied to claim 1 above, and further in view of U.S. 2015/0285708 by Forrest, Jr. (hereafter referred to as “Forrest”).
With regard to claim 21, the combination of Vazales in view of Langford in view of Strombergsson teaches that camera images can be stored in memory to advantageously allow for remote supervision (Par. 0120 of Vazales), but the combination of Vazales in view of Langford in view of Strombergsson does not teach storing an video of the wall of the lumen.  However, in the method of Vazales in view of Langford in view of Strombergsson, the inspection is performed to find contaminants on the wall of the lumen (Par. 0115 of Vazales), and Forrest teaches that video from an inspection tool can be stored in memory (Par. 0026).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2010/0199448 by Vazales in view of U.S. 2006/0272682 by Langford in view of U.S. 2018/0249903 by Strombergsson as applied to claim 1 above, and further in view of U.S. 2012/0086791 by Zheng.
With regard to claim 22, the combination of Vazales in view of Langford in view of Strombergsson does not teach that the camera comprises a CMOS sensor.  
Zheng teaches that a CMOS sensor can successfully be used for capturing images (Par. 0007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Vazales in view of Langford in view of Strombergsson by having the camera comprise a CMOS sensor.  The motivation for performing the modification was provided by Zheng, who teaches that a CMOS sensor can successfully be used for capturing images.  
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2010/0199448 by Vazales in view of U.S. 2006/0272682 by Langford in view of U.S. 2018/0249903 by Strombergsson as applied to claim 1 above, and further in view of U.S. 2016/0235340 by Sidar.
.  
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0199448 by Vazales in view of U.S. 2006/0272682 by Langford in view of U.S. Patent Application Publication No. 2018/0249903 by Strombergsson as applied to claim 3 above, and further in view of U.S. Patent Application Publication No. 2017/0007731 by Sharma.
With regard to claims 4 and 8, the combination of Vazales in view of Langford in view of Strombergsson does not teach that the cleaning fluid sprayed from the discharge apertures is a sterilant. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Vazales in view of Langford in view of Strombergsson by having the fluid sprayed from the discharge apertures during lumen cleaning comprise peracetic acid, which reads on sterilant.  The motivation for performing the modification was provided by Sharma, who teaches that when using a fluid to clean surfaces of an medical device, peracetic acid can advantageously be used as the fluid because it is capable of sterilizing medical device surfaces.  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0199448 by Vazales in view of U.S. 2006/0272682 by Langford in view of U.S. Patent Application Publication No. 2018/0249903 by Strombergsson as applied to claim 3 above, and further in view of U.S. Patent No. 5,964,223 to Baran.
With regard to claim 12, the combination of Vazales in view of Langford in view of Strombergsson does not teach that the fluid-discharging part of the borescope comprises a nebulizer for delivering an atomized liquid to the lumen.
Baran teaches that when attempting to spray liquid from the distal end of an elongated tool, a nebulizer at the distal end of the tool can successfully be used to atomize the liquid such the liquid can successfully be sprayed as an atomized liquid towards its desired location (Abstract).  
.  
Claims 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U U.S. Patent Application Publication No. 2010/0199448 by Vazales in view of U.S. 2006/0272682 by Langford in view of U.S. Patent Application Publication No. 2018/0249903 by Strombergsson as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2015/0109193 by Sly.
With regard to claim 13, the combination of Vazales in view of Langford in view of Strombergsson does not teach that the cleaned medical device has a unique device identifier.
Sly teaches that when cleaning a medical device, it is desirable for the medical device to comprise a unique device identifier such that data about the cleaning history of the medical device can be stored (Par. 0003, 0018, 0019, 0049, 0052, and 0059).  As taught by Sly, a medical device should only be reused if it has been properly cleaned (Par. 0003, and 0052, and 0059), and Sly teaches that scanning the unique device 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Vazales in view of Langford in view of Strombergsson by having the cleaned medical device comprise a unique device identifier such that when the unique device identifier is scanned, the cleaning history of the medical device can be electronically provided and updated.  In this combination of Vazales in view of Langford in view of Strombergsson in view of Sly, data from the steps of looking for lumen damage, looking for lumen contamination, and performing cleaning steps is added to the data set for that medical device such that a complete inspection and cleaning record can help ensure proper handling of the medical device.  Sly teaches that a medical device should only be reused if it has been properly cleaned, and Sly teaches that scanning the unique device identifier of the medical device advantageously allows the cleaning history of a specific medical device to be advantageously received and updated.  The motivation for performing the modification would be to allow a user to view and update inspection and cleaning data about the medical device such that a complete record of the inspection and cleaning is available – thus helping to ensure that proper reuse of the medical device is performed.
With regard to claim 26, the combination of Vazales in view of Langford in view of Strombergsson in view of Sly, as developed in the rejection of claim 13, does not teach that the device processing data is retrieved from a RFID tag.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Vazales in view of Langford in view of Strombergsson in view of Sly by having the unique device identifier of the medical device be an RFID tag.  The motivation for performing the modification was provided by Sly, who teaches that when having a unique device identifier associated with a medical device such that data about the cleaning history of the medical device can be stored and retrieved, a RFID tag can successfully be used as such a unique device identifier.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U U.S. Patent Application Publication No. 2010/0199448 by Vazales in view of U.S. 2006/0272682 by Langford in view of U.S. Patent Application Publication No. 2018/0249903 by Strombergsson in view of U.S. Patent Application Publication No. 2015/0109193 by Sly as applied to claim 13 above, and further in view of U.S. 2016/0323109 by McCoy.  
With regard to claim 14, the combination of Vazales in view of Langford in view of Strombergsson in view of Sly does not specifically teach that the inspection and cleaning data is added to a distributed ledger.  McCoy teaches that, in the art of managing data, a distributed ledger can successfully be used to maintain data (Par. 0003).  It would have been obvious to one of ordinary skill in the art before the effective 
With regard to claim 15, the combination of Vazales in view of Langford in view of Strombergsson in view of Sly in view of McCoy, as developed thus far, does not specifically teach that the inspection and cleaning data is added to a blockchain.  McCoy teaches that, in the art of managing data, a blockchain can successfully be used to maintain data (Par. 0003).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Vazales in view of Langford in view of Strombergsson in view of Sly in view of McCoy such that inspection and cleaning data is added to a blockchain.  The motivation for performing the modification was provided by McCoy, who teaches that, in the art of managing data, a blockchain can successfully be used to maintain data.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U U.S. Patent Application Publication No. 2010/0199448 by Vazales in view of U.S. 2006/0272682 by Langford in view of U.S. Patent Application Publication No. 2018/0249903 by Strombergsson in view of U.S. Patent Application Publication No. 2015/0109193 by Sly as applied to claim 13 above, and further in view of U.S. 2016/0271659 by Russ.  
With regard to claim 16, the combination of Vazales in view of Langford in view of Strombergsson in view of Sly does not teach that the unique device identifier of the .
(2) Response to Argument
Before diving into the arguments, it is noted that appellant refers to a “Final Office Action” on page 8 of appellant’s arguments.  This appears to simply be a typographical error wherein appellant meant to write “Non-Final Office Action”.  
On page 8 of appellant’s arguments, appellant argues that the examiner’s rejections involve hindsight reasoning.  In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Appellant argues that “Vazales – the primary reference – describes a fundamentally different method (using a fundamentally different device).”  On page 9 of appellant’s arguments, appellant elaborates on this position with the following: 
The present invention is directed to “medical device inspection and sterilization” – i.e., the inspection (930) and sterilization (960) of a medical device lumen after the medical device has already been cleaned (910).  See Fig. 9; ¶0058.  In contrast, Vazales is directed to “devices for cleaning endotracheal tubes” – i.e., a device for the initial cleaning of an ET tube.  As a result, Vazales describes very different method, using a very different device.

This line of argument is not persuasive.  Firstly, it is noted that the claim language does not specify that sterilization happens after any cleaning.  In the above argument, appellant uses italics to emphasize that inspection and sterilization of the medical devices occurs after the medical devices has already been cleaned, but no such limitation regarding the timing of any cleaning vs. timing of sterilization appears in the claim.  Secondly – and more importantly – the examiner disagrees with appellant’s implication that sterilization cannot be considered a type of cleaning.  A definition of “sterilization” provided by Webster’s dictionary is: “the rendering of something free from viable microorganisms”.  In the context of treating medical devices, sterilization is very 
On page 9, appellant begins an argument that is emphasized throughout appellant’s Appeal Brief – namely, appellant argues that “Vazales discloses a cleaning device”.  Appellant argues that Vazales is inserting a cleaning device, not a borescope, as the third line of claim 1 recites.  Before fully diving into this argument, the examiner notes that something can be both a borescope and a cleaning device.  For example, Vazales’s device is both a cleaning device and a borescope, and appellant’s own borescope is both a cleaning device and a borescope.  Webster’s dictionary defines “borescope” as “an optical device used to inspect an inaccessible space”.  The examiner will now show that Vazales’s device is both a “borescope” and a cleaning device.  Attention is directed to Par. [0102]-[0120] of Vazales and Figures 2A, 3A, 3B, 3D, 3E, and 4 of Vazales.  As discussed in Par. 0112-0120 of Vazales, Vazales’s device comprises a camera.  In the method of Vazales, the camera’s image data is sent to a visualization unit (item 144 in Figure 4) comprising a display (item 146 in Figure 4) such that a user can use the images caught by the camera to determine where contaminant reside on the lumen’s wall (Par. 0112-0120).  Vazales’s device thus meets Webster’s definition of “borescope”; the device of Vazales is “an optical device used to inspect an inaccessible space”.  The fact that the device of Vazales can also perform cleaning does not that change the fact that it is “an optical device used to inspect an inaccessible space”.  On page 13 of appellant’s Appeal Brief, appellant describes a borescope as “an optical instrument for viewing narrow cavities”.  Vazales’s device also meets that 
“an optical instrument designed to assist visual inspection of narrow, difficult-to-reach cavities, consisting of a rigid or flexible tube with an eyepiece of display on one end, an objection lens or camera on the other, linked together by an optical or electrical system in between”

The device of Vazales also meets that Wikipedia definition provided by appellant: it has a camera at one end and sends image data to a display such that narrow, difficult-to-reach cavities can be visually inspected.  To summarize: the device of Vazales meets all three definitions of “borescope”: the Webster’s definition, the “an optical instrument for viewing narrow cavities” language provided by appellant, and the Wikipedia definition provided by appellant.  The fact that Vazales’s device can also perform cleaning does not stop it from being a “borescope” by any of those definitions of the word “borescope”.  Similarly, appellant’s own borescope is both a “borescope” and a cleaning device.  As recited in appellant’s claim 1, the “borescope” of claim 1 comprises a UV light source for performing sterilizing, which, as discussed, can be considered a type of cleaning.  Appellant’s claim 3 recites that the borescope comprises a fluid delivery device for delivering a fluid decontaminant to the wall of the inspected lumen.  Thus, appellant’s own borescope both sterilizes (which, again, is a type of cleaning in this context) and inspects.  To circle back, this discussion has all been a long way of the examiner proving that something can be both a borescope and a cleaning device.  The device of Vazales is both a borescope and a cleaning device.  On page 9 of appellant’s cleaning device”, but this does not show that the device of Vazales is not also a borescope because, as shown, something can be both a borescope and a cleaning device.  
	On page 10 of appellant’s arguments, appellant argues that “while Vazales does teach an image sensor, the image sensor referenced in Vazales is a separate visualization scope 142, which can be inserted into Vazales’s cleaning device 120 via a side port 140”.  On page 11, appellant argues that:
	Accordingly, Vazales teaches inserting a scope with a distal end having an image sensor into a cleaning device.  Vazales does not teach inserting a borescope with a distal end having an integral image sensor directly into a medical device lumen.

	This line of argument is not persuasive.  In paragraph 9 of the Non-Final Rejection, the examiner is explicit about the terminology of the examiner’s rejection:
	Note that when the examiner refers to Vazales’s borescope, the examiner is referring to the elongated tool comprising the cleaning member (item 126 in Figures 2A, 3A, 3B, 3D, and 3E) and the camera; the examiner is not simply referring to only the “borescope” mentioned in Par. [0115] of Vazales, the “borescope” of Par. [0115] of Vazales being a component of what the examiner refers to as Vazales’s borescope.  Websters dictionary defines “integral” as “essential to completeness: constituent”, and in the method of Vazales, the camera is considered by integral with the cleaning-member-comprising borescope because the camera is essential to the completeness of Vazales’s borescope for inspecting and cleaning a lumen.

As explicitly stated in the above language, when the examiner refers to Vazales’s borescope, the examiner is referring to the elongated tool comprising the cleaning member (item 126 in Figures 2A, 3A, 3B, 3D, and 3E) and the camera; the examiner is not simply referring to only the “borescope” mentioned in Par. [0115] of Vazales, the “borescope” of Par. [0115] of Vazales being a component of what the examiner refers to   What the examiner refers to as “Vazales’s borescope” – comprising the cleaning member and the camera – meets all three definitions of “borescope” discussed above.  
On page 11 of appellant’s argument, appellant argues that “nowhere does Vazales teach inserting – directly into a medical device lumen – a borescope distal end with an integral image sensor”.    This is not persuasive.  As discussed in the examiner’s rejection of claim 1, Vazales teaches inserting an elongated body of a borescope into a medical device lumen, wherein the borescope comprises a cleaning member (item 126 in Figures 2A, 3A, 3B, 3D, and 3E) and a camera (corresponds to appellant’s image sensor) at a distal end of the borescope (Par. 0102-0120).  Again, as explicitly discussed in the rejection, when the examiner refers to Vazales’s borescope, the examiner is referring to the elongated tool comprising the cleaning member (item 126 in Figures 2A, 3A, 3B, 3D, and 3E) and the camera.  
On page 12 of appellant’s arguments, appellant argues that “the Office Action redefines ‘borescope’ to cover the entre cleaning device of Vazales (including the actual borescope that can be inserted into that cleaning device)”.  On page 12 of appellant’s arguments, appellant argues the following:
After unreasonably reading “borescope” to cover the complex cleaning device that is inserted into the ET [endotracheal] tube, the Office Action then reads the claim language “image sensor integral with the elongated member” to cover the camera of the scope 142 that is inserted into this cleaning device illustrated above.  This is self-evidently not what the claim language recites.

This argument is not persuasive.  As discussed in the examiner’s rejection of claim 1, Vazales teaches inserting an elongated body of a borescope into a medical device image sensor) at a distal end of the borescope (Par. 0102-0120).  Again, as explicitly discussed in the rejection, when the examiner refers to Vazales’s borescope, the examiner is referring to the elongated tool comprising the cleaning member (item 126 in Figures 2A, 3A, 3B, 3D, and 3E) and the camera.  What the examiner refers to as “Vazales’s borescope” – comprising the cleaning member and the camera – meets all three definitions of “borescope” discussed above.  Near the bottom of page 12, appellant argues that “this is not a reasonable interpretation of a ‘borescope’.”  At the top of page 13, appellant discusses two definitions of “borescope” that have already been addressed above.  Again, what the examiner refers to as Vazales’s borescope – comprising the cleaning member and the camera – meets the two definitions of “borescope” presented at the top of page 13 and it meets the Webster’s definition of “borescope” discussed above.  
	On page 13 of appellant’s arguments, appellant argues the following:
	The Vazales device is a large, complex device for cleaning endotracheal tubes, into which a scope may be inserted via a side port 140, as shown above.  The fact that the Vazales cleaning device can accommodate a scope inserted through its side port does not make the entire Vazales cleaning device a borescope.  It is still an ET [endotracheal] tube cleaning device, into which a scope has been inserted.  The borescope (including its component parts) is the scope 142.  The ET tube cleaning device 120 does not become a borescope the moment a user decides to insert a borescope into it.

	This line of argument is not persuasive.  What the examiner refers to as “Vazales’s borescope” – comprising the cleaning member and the camera – meets all three definitions of “borescope” discussed above.  Appellant has not provided a 
Near the bottom of page 13 of appellant’s arguments, appellant argues that Vazales does not teach the limitation of inserting the borescope “directly into the medical device lumen”.  This argument is not persuasive.  As discussed in the examiner’s rejection of claim 1, Vazales teaches inserting an elongated body of a borescope into a medical device lumen, wherein the borescope comprises a cleaning member (item 126 in Figures 2A, 3A, 3B, 3D, and 3E) and a camera (corresponds to appellant’s image sensor) at a distal end of the borescope (Par. 0102-0120).  Again, as explicitly discussed in the rejection, when the examiner refers to Vazales’s borescope, 
On page 14 of appellant’s arguments, appellant argues that “in Vazales, the distal end of the elongated body that is directly inserted into the ET [endotracheal] tube does not have ‘an image sensor integral with the elongated body’.”  On page 15 of appellant’s arguments, appellant argues the following:
The Office Action has used an unfairly-broad definition of “borescope” to make it read on Vazales’ entire cleaning device 120, and then improperly used the fact that the camera of a scope 142 can be inserted into this cleaning device to argue that the camera is “integral with” this supposed “borescope” (as opposed to the distal end of the elongated body of a borescope). 

This line of argument is not persuasive.  As explicitly discussed in the examiner’s rejection of claim 1, Webster’s dictionary defines “integral” as “essential to completeness: constituent”, and in the method of Vazales, the camera is considered by integral with the cleaning-member-comprising borescope because the camera is essential to the completeness of Vazales’s borescope for inspecting and cleaning a lumen.  As explicitly discussed in the rejection, when the examiner refers to Vazales’s borescope, the examiner is referring to the elongated tool comprising the cleaning member (item 126 in Figures 2A, 3A, 3B, 3D, and 3E) and the camera; the camera is thus an integral part of what the examiner refers to as Vazales’s borescope, and again, what the examiner refers to as Vazales’s borescope – comprising the cleaning member and the camera – meets all three definitions of “borescope” discussed above.  No definitions are violated by the examiner’s obviousness rejections, including the definitions of “borescope” and “integral”.  

	Nowhere does Vazales teach inserting directly into a medical device lumen a borescope distal end with an integral image sensor.  In fact, Vazales actually teaches away from inserting a distal end having an integral image sensor directly into a medical device lumen, as it specifically discourages inserting an image sensor directly into the dirty medical device tube being cleaned.  In particular, Vazales discusses a design in which the visualization scope (142) is insulated from the medical device lumen in order to “prevent contamination” by avoiding contact or exposure to that medical device lumen and allow the visualization scope to be reused for multiple procedures.  See, e.g. ¶¶ 0113, 0117, 0228, 0231.
	This makes sense for Vazales, which is intended to clean large-diameter endotracheal tubes, and which is actually directed to a cleaning device (and thus, includes the actuatable cleaning member 126), and thus, is inserted into a tube that is very dirty inside.  That is totally different than the present invention, which is used for medical devices that have already been cleaned, where the main challenge is performing quality control inspection and sterilization for medical devices with very small, hard to access lumens.

	This line of argument is not persuasive.  In this line of argument, appellant is ignoring how the examiner explicitly describes (in Par. 9 of the examiner’s Non-Final Rejection) what is referred to as Vazales’s borescope in the examiner’s rejection of claim 1.  As discussed in that paragraph:
Note that when the examiner refers to Vazales’s borescope, the examiner is referring to the elongated tool comprising the cleaning member (item 126 in Figures 2A, 3A, 3B, 3D, and 3E) and the camera; the examiner is not simply referring to only the “borescope” mentioned in Par. [0115] of Vazales, the “borescope” of Par. [0115] of Vazales being a component of what the examiner refers to as Vazales’s borescope.

Appellant’s argument correctly points out that Vazales’s teachings would discourage one from inserting the “borescope” of Vazales’s Par. [0115] into the endotracheal tube by itself (“by itself” meaning without the cleaning member).  Indeed, in the method of 
	On page 17 of appellant’s arguments, appellant quotes Langford as teaching (in Par. [0087] of Langford) that “visual inspection revealed no apparent damage to any endoscope surface”, and describes this line as vague.  Appellant argues that “it does not teach looking for damage while performing an inspection”.  This line of argument is not persuasive.  “Vazales’s borescope” – comprising the cleaning member and the camera – comprises a camera linked to a display (item 146 in Figure 4) such that a user can use the images caught by the camera to determine where contaminants reside on the lumen’s wall (Par. 0112-0120 of Vazales).  Thus, even though the camera of Vazales allows a used to see the lumen wall, Vazales does not explicitly teach using the camera to determine if a wall of the lumen has been damage.  In the examiner’s rejection of claim 1, the Langford reference is brought it to simply teach the concept of “looking for damage to a medical device when performing an inspection of the medical device”, which is a concept taught by Langford in Langford’s Par. [0087].  As discussed in the examiner’s rejection of claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Vazales such that, while using the camera to inspect the wall of the lumen for 
	On page 18 of appellant’s arguments, appellant argues the following:
	As correctly noted in the Office Action, Vazales does disclose viewing biofilm in the ET [endotracheal] tube using the visualization scope 142.  However, this does not comprise “visually inspecting the wall of the lumen using the image sensor at the distal end of the elongated body.”  As claimed, the “image sensor at the distal end of the elongated body” is “the image sensor integral with the elongated body “ of the borescope.  For the reasons explained above, Vazales does not disclose this.  

	This line of argument is not persuasive.  This argument repeats previous arguments discussed above, and the examiner’s response to these repeated arguments remains the same.  As discussed in the examiner’s rejection of claim 1, the “borescope” of Vazales’s Par. [0115] comprises a camera that is “integral” with the “cleaning member”, and this combination of “cleaning member” and camera is what the examiner refers to as “Vazales’s borescope”, and this “Vazales’s borescope” – comprising the cleaning member and the camera – meets all three definitions of “borescope” discussed above.  No definitions are violated by the examiner’s obviousness rejections, including the definitions of “borescope” and “integral”.  
	On page 19 of appellant’s arguments, appellant argues that Strombergsson is “not a disclosure of using the light for sterilization”.  Before diving into the line of argument, it’s important to note the definitions of “disinfect” and “sterilize”.  Webster’s dictionary defines “disinfect” as “to cleanse (a surface, a device, a supply of water, etc.) by destroying, inactivating, or significantly reducing the concentration of pathogenic all viable microorganisms.  A “sterilization” is a type of “disinfection” wherein all viable microorganisms are removed.  Again, on page 19 of appellant’s arguments, appellant argues that Strombergsson is “not a disclosure of using the light for stilerization”.   The examiner has never claimed that Strombergsson recites “sterilizing” a surface with the UV light of Strombergsson.  The examiner’s rejection of claim 1 recites the following:
The combination of Vazales in view of Langford in view of Strombergsson does not specify that the UV disinfection results in sterilization – that is, the complete removal of living microorganisms.  However, since the combination of Vazales in view of Langford in view of Strombergsson uses the UV light source for disinfection of the treated medical device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Vazales in view of Langford in view of Strombergsson such that the UV disinfection of Vazales in view of Langford in view of Strombergsson is used to sterilize a lumen of the medical device because sterilization would ensure that the medical device’s lumen is not contaminated with living microorganisms.  

The examiner’s writing is clear that Strombergss does not explicitly recite sterilizing, but since the combination of Vazales in view of Langford in view of Strombergsson uses the UV light source for disinfection of the treated medical device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Vazales in view of Langford in view of Strombergsson such that the UV disinfection of Vazales in view of Langford in view of Strombergsson is 
	On page 20 of appellant’s arguments, appellant argues the following:
The end tip of the device [of Strombergsson] is not an effective position for sterilizing the circumferential walls of the lumen.  Therefore, Strombergsson’s suggestion of using this UV light for “additional disinfection benefits” is more likely a reference to using it as a so-called “blacklight”, which are commonly used in professional cleaning applications to detect pathogens that fluoresce, such as bacteria or bodily fluids.  In the case of Strombergsson, the UV light on the tip could add “additional disinfection benefits” by allowing the user to shine the UV light into the lumen after the cleaning device has been withdrawn to make sure there are no contaminants remaining, and possibly to also shine the UV light over the exterior of the device to make sure that has also been adequately cleaned.  In any event, Strombergsson certainly does not disclose “sterilizing the wall of the lumen” with the UV light source (for which it does not appear well-suited in view of UV light’s location).  

This line of argument is not persuasive.  Appellant’s assertion that Strombergsson having the UV light on the distal tip of the cleaning device somehow prevents light from the UV light source of Strombergsson from reaching lumen wall surfaces is unpersuasive.  It is just appellant’s conjecture that having the UV light source on the distal tip of the cleaning device will somehow prevent UV light from reaching lumen wall surfaces, and the conjecture is unpersuasive.  Light sprayed from the distal end of flashlight can reach surfaces of a pipe the flashlight is pointed into, and there is no reason to presume that the light of the Strombergsson’s UV light source somehow can’t reach lumen wall surfaces.  As discussed, Strombergsson teaches using the UV light for “disinfection” (Par. 0070 of Strombergsson).  As noted, the Strombergsson document does not recite that this UV “disinfection” is so effective that it necessarily results in “sterilization” – i.e., the removal of all viable microorganisms.  However, as noted in the 
	On page 21 of appellant’s arguments, appellant argues the following:
	The Office Action acknowledges that “Strombergsson does not specify if this UV disinfection results in sterilization – that is, the complete removal of living organisms.”  Final Office Action, ¶ 16 [examiner note: appellant is referring to the Non-Final Rejection of 6/30/2021 and the reference to a “Final Rejection” here is clearly just a typographical mistake].  However, the Office Action then states it would have nevertheless been obvious to modify the method of Vazales “such that the UV disinfection of Vazales in view of Langford in view of Strombergsson is used to sterilize a lumen of the medical device because sterilization would ensure that the endoscope’s Id.  In other words, the Office Action basically just repeats the definition of sterilization to support the conclusion of obviousness; it does not actually provide any reason why it would allegedly have been obvious to one of skill in the art to modify the method of Vazales (combined with Langford or otherwise) to employ the step of “sterilizing the wall of the [medical device] lumen with ultraviolet light.”  

This line of argument is not persuasive.  The Strombergsson reference does not recite “sterilization” but rather the broader term “disinfection”.  However, since “sterilization” is a type of “disinfection” wherein all viable microorganisms are removed (a fact that follows simply from the definitions of “disinfection” and “sterilization”), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Vazales in view of Langford in view of Strombergsson such that the UV disinfection of Vazales in view of Langford in view of Strombergsson is used to sterilize a lumen of the medical device because sterilization would ensure that the medical device’s lumen is not contaminated with living microorganisms.  
	On page 20 of appellant’s arguments, appellant argues that “Stombergsson’s UV light positioned on the tip of the cleaning device (instead of around the circumference thereof) is not well-suited for sterilizing the circumferential walls of the medical device lumen”.  This argument is not persuasive.  It is just appellant’s opinion and conjecture that having the UV light source on the distal tip (as in the Strombergsson teaching) of the cleaning device will somehow prevent UV light from reaching lumen wall surfaces, and the conjecture is unpersuasive.  Light sprayed from the distal end of flashlight can reach surfaces of a pipe the flashlight is pointed into, and there is no reason to presume that the light of the Strombergsson’s UV light source somehow can’t reach lumen wall all viable microorganisms.  However, as noted in the examiner’s rejection of claim 1, since the combination of Vazales in view of Langford in view of Strombergsson uses the UV light source for disinfection of the treated medical device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Vazales in view of Langford in view of Strombergsson such that the UV disinfection of Vazales in view of Langford in view of Strombergsson is used to sterilize a lumen of the medical device because sterilization would ensure that the medical device’s lumen is not contaminated with living microorganisms.  Again, Strombergsson teaches using the UV light for “disinfection”, and there is no reason to suppose that Strombergsson’s UV light is not reaching the lumen wall in order to perform said “disinfection”.  It is simply appellant’s opinion and conjecture that the “disinfection” of Strombergsson is not performed by UV light reaching the lumen wall but is performed by some speculative other method not actually recited by Strombergsson.  
On page 22 of appellant’s arguments, appellant argues the following: 
In the Office Action’s hypothetical modified version of Vazales, if both the UV light source and the image sensor are at the distal top of the visualization scope 142, it is difficult to see how it could effectively sterilize from inside the cleaning member 120.  Or would the UV light be located on the exterior of the cleaning member 120, completely separate from the image sensor?


On page 23, appellant argues that the examiner is using impermissible hindsight to construct the rejections.  In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Respectfully submitted,
/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714

Conferees
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714 

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.